DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 1-7 and 15-22 filed 6/15/2021 are allowed for the reasons set forth below. 

Re Claim 1: 
Shen et al. US-PGPUB No. 2019/0059561 (hereinafter Shen) teaches a method for inserting an image, comprising: 
acquiring a target eye image, and determining eye key point data of the target eye image, wherein the eye key point data indicative of a location of at least one eye key point of the target eye image in the target eye image (Shen teaches at FIG. 1 and Paragraph 0021 acquiring a target eye image using the image capturing device 110 and Shen teaches at FIGS. 8-9 and Paragraph 0023-0024 determining eye key point data NF1 (e.g., the left eye feature points numbered 114 to 123 and a point 124 for an outer corner feature point) of the target eye image wherein the eye key point data NF1 characterizes a location of an eye key point of the target eye image); 
adding a plurality of auxiliary key points to the target eye image based on predetermined data (Shen teaches at FIGS. 8-9 and Paragraph 0030-0038 determining auxiliary key point data EL1 (the eyeliner reference points B1/B2 corresponding to the two adjacent eyelid feature points) of the target eye image based on the eye key point data as shown in FIGS. 6-7 using triangulation, wherein the auxiliary key point data EL1 characterizes a location of an auxiliary key point of the target eye image); 
performing coordinate transformation on the plurality of the auxiliary key point data Shen teaches at Paragraph 0038 that person who applies the present embodiment may also slightly adjust a position of the eyeliner guide area or a size of the area utilizing various face algorithms or user setting. For example, the eyeliner guide area may be moved forward or background by several pixels or a front end of the eyeliner guide area may be extended forward by several pixels and at Paragraph 0041 that person who applies the present embodiment may adjust a length of the first present distance D1, the second preset distance D2 or the third preset distance #2 based on demand and may also change a value of the first set distance D1, the second preset distance D2 or the third preset distance 3 according to the adjustment of the user). 
Shen implicitly teaches or suggests the claim limitation: 
acquiring a to-be-inserted image; and inserting the to-be-inserted image into the region of the target eye image (Shen teaches at Paragraph 0043 that the eyeliner guide area may be calculated and displayed according to the eye portion of the facial image of the user so that the user can be aware of the more preferable eyeliner-wearing area for makeup which allows the user to properly put on the eyeliner). 
Takei US-PGPUB No. 2018/0276453 (hereinafter Takei) explicitly teaches a method for inserting an image, comprising: 
acquiring a target eye image, and determining eye key point data of the target eye image, wherein the eye key point data indicative of a location of at least one eye key point of the target eye image in the target eye image (Takei teaches FIG. 8 S1010 collecting and accumulating makeup facial images and at S1040 acquiring facial feature point/makeup feature point. 
Takei teaches at FIG. 5 and Paragraph 0052 that black circles indicate examples of facial feature point acquired by facial feature point acquiring unit 340 and white circles indicate examples of the makeup feature point acquired by makeup feature point acquiring unit 350); 
adding a plurality of auxiliary key points to the target eye image based on predetermined data (Takei teaches at FIG. 5 and Paragraph 0052 that black circles indicate examples of facial feature point acquired by facial feature point acquiring unit 340 and white circles indicate examples of the makeup feature point acquired by makeup feature point acquiring unit 350 and at Paragraph 0054 that makeup information generator 360 in FIG. 2 generates makeup information that quantitatively indicates information about the position of a makeup feature point in a face coordinate system which takes the facial feature point as a reference based on positional information of the facial feature point and the makeup feature point and at Paragraph 0063 that the analysis target may include a distance between a plurality of facial feature points in the face coordinate system or a distance between a plurality of makeup feature points in an area of a predetermined region formed by a plurality of facial feature points); 
Takei teaches at Paragraph 0053 the position of each makeup feature point is referred to as the reference point position and at Paragraph 0122 that the makeup simulation image can be generated by overlaying a makeup part image while adjusting the reference point positions in accordance with the makeup feature points on the facial image extracted from the makeup trend information and by changing the shape or the color the makeup part image according to the makeup trend indicated by the makeup trend information); and 
acquiring a to-be-inserted image; and inserting the to-be-inserted image into the region of the target eye image (Takei teaches at Paragraph 0091 that the makeup trend information may be a makeup simulation image that is obtained by overlaying on a facial image….analysis output unit 390 may cause a makeup simulation image to be displayed on terminal 200 using a technique described in PTL 1 and PTL 2).

The prior art references do not anticipate or suggest the new claim limitation of “determining an opening degree value indicative of an opening degree of an eye in the target eye image based on the eye key point data of the target eye image; determining a coefficient based at least in part on the opening degree value; performing coordinate transformation on the plurality of auxiliary key points based at least in part on the coefficient” in a method for inserting an image, set forth in the newly submitted base claim 1.  The base claim 15 and 16 are allowed for the same reasons as the claim 1. The dependent claims 2-7 are dependent upon the base claim 1 . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JIN CHENG WANG/Primary Examiner, Art Unit 2613